Citation Nr: 1723266	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  07-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2005 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The August 2005 rating decision granted service connection for PTSD and assigned a 50 percent disability evaluation.  In the July 2006 rating decision, the RO continued the 50 percent disability rating for PTSD and denied entitlement to TDIU.  

In August 2012, the Board remanded the case for additional development.  As discussed further below, the Board's directives have not been substantially completed, and additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's August 2012 remand requested, among other things, that the Veteran be scheduled for a VA examination to determine the current nature and severity of his PTSD.  The remand directed the VA examiner to identify symptoms attributable to PTSD, assign a Global Assessment of Functioning (GAF) score, explain the significance of the score, and opine as to the impact of the Veteran's PTSD on his social and industrial activities.

In October 2015, the Veteran underwent a PTSD examination.  While the examiner provided a detailed report of the Veteran's social history and PTSD symptomatology, the examiner did not provide an opinion as to the effect of the Veteran's PTSD on his ability to secure and maintain substantially gainful employment.  Furthermore, the examiner did not assign a GAF score.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that an additional VA examination, which addresses the extent of the Veteran's social and occupational impairment as well as assigns a GAF score and explains its significance, is needed prior to adjudication of the Veteran's claim.

Furthermore, in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), and the remand of the claim for a higher rating for PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Therefore, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim since October 2015, to include any private treatment records following proper VA procedures.  All attempts to secure this evidence must be documented in the claims file by the AOJ and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts, the AOJ is unable to obtain the named records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  All correspondence surrounding attempts to obtain these documents must be associated with the electronic record.

2.  After completing the requested development, the RO must arrange for the Veteran to undergo a VA examination to evaluate the current nature and severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner. The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

In assessing the current nature and severity of the Veteran's PTSD, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's PTSD impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  Commentary should also be provided on the extent of social impairment resulting from PTSD.  All opinions and conclusions reached by the examiner should be thoroughly explained.  A Global Assessment of Functioning (GAF) score and an analysis of its meaning should be provided.  All opinions and conclusions reached by the examiner should be thoroughly explained.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the issues of entitlement to an increased rating for PTSD and entitlement to TDIU, in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




